DETAILED ACTION
 This communication is a non-final office action on the merits on patent application16/932362, attorney docket ME002-0141-US-04 which has a claimed effective filing date of 10/31/2016, based parent application15/339665 now U.S. Patent 9660028, assigned to Tessera Inc. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, 12 and 18-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kang et al. (U.S. 2014/0239255).

As for claim 1,
 Kang teaches in figures 12 and 13b, a semiconductor integrated circuit comprising: 
a first stack of nanowires (I) above a substrate (100); 
a first gate structure (147) over, around, and between the first stack of nanowires;
a second stack of nanowires (II) above the substrate (200); 
a second gate structure (247) over, around, and between the second stack of nanowires;
 a first source/drain region (161) contacting a first number of nanowires (two) of the first nanowire stack; 
and a second source/drain region (261) contacting a second number of nanowires (three) of the second nanowire stack; 
wherein the first number and second number of contacted nanowires are different.

As for claim 7,
Kang teaches the semiconductor integrated circuit of claim 1, and Kang teaches a first dielectric region 110 between the first source/drain region and the substrate; 

As for claim 8,
Kang teaches the semiconductor integrated circuit of claim 1, wherein the first and second stacks of nanowires comprise the same number of nanowires (both show four wires).

As for claim 9,
Kang teaches the semiconductor integrated circuit of claim I, wherein the uppermost nanowire of the first nanowire stack contacting a source/drain region is substantially coplanar with the uppermost nanowire of the second nanowire stack contacting a source/drain region (the source/drains are formed from the top wire down in figure 12, [0118]).

As for claim 10, 
Kang teaches the semiconductor integrated circuit of claim 8, wherein nanowires which do not contact source/drain regions instead contact dielectric material. (This is inherent to Kang, because if the wires contacted a conductor, they would short to the s/d, and defeat the design.)

As for claim 12,

a first stack of nanowires (I) above a substrate (100);
 a first gate structure (147) over, around, and between the first stack of nanowires; 
a second stack of nanowires (II) above the substrate; 
a second gate structure (247) over, around, and between the second stack of nanowires; 
a first source/drain region (161) contacting a first number of nanowires (two) of the first nanowire stack;
 and a second source/drain region (261) contacting a second number of nanowires (three) of the second nanowire stack; 
wherein the first number and second number of contacted nanowires are different, and wherein the number of nanowires in the first and second nanowire stacks is the same (both have four wires in the stack).

As for claim 18,
Kang teaches the semiconductor integrated circuit of claim 12, further comprising: a first dielectric region (110) between the first source/drain region and the substrate; wherein the bottom surface of the first dielectric region is substantially coplanar with the bottom surface of the second gate structure (shown in figure 2).

As for claim 19,


As for claim 20,
Kang teaches the semiconductor integrated circuit of claim 12, wherein nanowires which do not contact source/drain regions instead contact dielectric material. (This is inherent to Kang, because if the wires contacted a conductor, they would short to the s/d, and defeat the design.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.

As for claim 6,
Kang teaches the semiconductor integrated circuit of claim 1, but does not teach a third stack comprising: a third stack of nanowires above a substrate; a third gate structure over, around, and between the third stack of nanowires; and a third source/drain region contacting a third number of nanowires of the third nanowire stack; wherein the first, second, and third numbers of contacted nanowires are different.
However, adding third stack with a third number of nanowires is a duplication of the known method of Kang.  Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required arrangement since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 17,
Kang teaches semiconductor integrated circuit of claim 12, but does not teach a third stack of nanowires above a substrate; a third gate structure over, around, and between the third stack of nanowires; and a third source/drain region contacting a third 
However, adding third stack with a third number of nanowires is a duplication of the known method of Kang.  Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required arrangement since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Yin et al. (U.S.2015/0228480).

As for claim 11,
Kang teaches the semiconductor integrated circuit of claim 1, but does not teach a low-k interlevel dielectric above the first and second source/drain regions.
However, Yin teaches in figure 2a, a low-k interlevel dielectric above the first and second source/drain regions [0056].
It would have been obvious to one skilled in the art at the effective filing date of this application to add a low-k ILD above the source drains to allow for a metal interconnect structure that includes contacts to the transistors, and low-k decreases the RC delay, lowers power consumption, and reduces 'cross-talk' between nearby interconnects. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 21,
Kang teaches the semiconductor integrated circuit of claim 12, but does not teach a low-k interlevel dielectric above the first and second source/drain regions.
However, Yin teaches in figure 2a, a low-k interlevel dielectric above the first and second source/drain regions [0056].
It would have been obvious to one skilled in the art at the effective filing date of this application to add a low-k ILD above the source drains to allow for a metal interconnect structure that includes contacts to the transistors, and low-k decreases the RC delay, lowers power consumption, and reduces 'cross-talk' between nearby interconnects. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or make obvious the device of independent claims 1 or 12 that additionally comprise a first and second dielectric under the first and second s/d regions respectively, wherein the thicknesses of the dielectrics are not the same.
Dependent claims carry the novel feature of the parent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.